Citation Nr: 1449745	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 20 percent for chronic fatigue syndrome (CFS) with migratory polyarthralgias for the period prior to February 19, 2008.

4.  Entitlement to a rating in excess of 40 percent for CFS with migratory polyarthralgias for the period on and after February 19, 2008.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to January 12, 2006.

6.  Entitlement to a rating in excess of 50 percent for PTSD for the period on and after January 12, 2006.  

7.  Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.  

8.  Entitlement to a total rating based on individual unemployability (TDIU).

9.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1976; from August 1976 to December 1981; and from February 1983 to February 2002.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2010, the Board remanded the issue of an increased evaluation for CFS with migratory polyarthralgias for additional action.  

In April 2013, the Board remanded the following issues: entitlement to service connection for hypertension, entitlement to service connection for a gastrointestinal disorder to include GERD, entitlement to increased ratings for CFS with migratory polyarthralgias, entitlement to increased ratings for PTSD, entitlement to an increased initial rating for diabetes mellitus type 2, and entitlement to TDIU.  The issue of entitlement to an increased initial rating for coronary artery disease will be discussed in further detail below.  

This is a paperless appeal and the VBMS and virtual VA folders have been reviewed.  The claims file has been converted to these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2013 remand, the Board directed additional development.  Specifically, the RO was to adjudicate the issue of whether the September 21, 2005 RO determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002 rating decision assigning an initial 20 percent evaluation for CFS with migratory polyarthralgias contained clear and unmistakable error (CUE).  The RO was to issue a statement of the case (SOC) on the issues of service connection for hypertension and for a gastrointestinal disorder to include GERD, increased ratings for PTSD, and an increased rating for diabetes.  The RO was also to readjudicate the CFS rating issues and the claim for TDIU.  

On review, the requested development was not accomplished and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In December 2012, the RO granted service connection for coronary artery disease and assigned a 10 percent rating from October 27, 2010.  In February 2013, the RO continued the 10 percent rating.  The Veteran filed a timely notice of disagreement. To date, a SOC has not been furnished and thus, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the issue of whether the September 21, 2005 RO determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002 rating decision assigning an initial 20 percent rating for CFS with migratory polyarthralgias contained CUE.  The Veteran should be informed in a rating decision and provided appellate rights.  The issue is not on appeal unless there is a notice of disagreement, statement of the case, and a substantive appeal as to that issue.  

2.  The AOJ must issue a SOC which addresses the following issues: service connection for hypertension; service connection for a gastrointestinal disorder to include GERD; entitlement to a rating in excess of 30 percent for PTSD for the period prior to January 12, 2006; entitlement to a rating in excess of 50 percent for PTSD for the period on and after January 12, 2006; entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type 2; and entitlement to an initial rating in excess of 10 percent for coronary artery disease.  If, and only, if the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, the AOJ must readjudicate the following issues: entitlement to a rating in excess of 20 percent for CFS with migratory polyarthralgias for the period prior to February 19, 2008; entitlement to a disability rating in excess of 40 percent for CFS with migratory polyarthralgias for the period on and after February 19, 2008; and entitlement to TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



